Per Curiam.
Where land was levied upon, an obligee in a bond for title to the land, alleged to have been made to her by the plaintiff in fl. fa., with a portion of the purchase-money paid (the judgment upon which *213the fi. fa. issued having been rendered after the execution of the alleged bond), had such an interest in the land as authorized the interposition of a statutory claim. See Wade v. Hamilton, 30 Ga. 450 (2); Wheeler v. Martin, 145 Ga. 164 (88 S. E. 951). The court, on the trial, erred in rejecting as evidence the alleged bond, and in directing a verdict for the plaintiff in fi. fa.
No. 1393.
June 14, 1919.
Claim. Before Judge Wright. Floyd superior court. April 1, 1919.
M. B. Eubanks, for plaintiff in error. C. I. Carey, contra.

Judgment reversed.


All the Justices concur, except Beck, P. J., absent.